                                             1   Adam P. Segal, Esq.
                                                 Nevada Bar No. 6120
                                             2   Bryce C. Loveland, Esq.
                                                 Nevada Bar No. 10132
                                             3
                                                 Christopher M. Humes, Esq.
                                             4   Nevada Bar No. 12782
                                                 BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                             5   100 North City Parkway, Suite 1600
                                                 Las Vegas, Nevada 89106-4614
                                             6   Telephone: (702) 382-2101
                                             7   Facsimile: (702) 382-8135
                                                 Email: asegal@bhfs.com
                                             8   Email: bcloveland@bhfs.com
                                                 Email: chumes@bhfs.com
                                             9
                                                 Attorneys for Defendants Trustees of the Nevada
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                            10   Resort Association - IATSE Retirement Local 720
    100 North City Parkway, Suite 1600




                                                 Pension Plan
                                            11
        Las Vegas, NV 89106-4614




                                                                               UNITED STATES DISTRICT COURT
                                            12
              702.382.2101




                                                                                      DISTRICT OF NEVADA
                                            13

                                            14
                                                 WESTGATE LVH, LLC; and NAV-LVH,                   CASE NO.: 2:17-cv-01731-RFB-NJK
                                            15   LLC,
                                            16                                    Plaintiffs,
                                                 vs.
                                            17
                                                 TRUSTEES OF THE NEVADA RESORT                     STIPULATION AND ORDER TO EXTEND
                                            18   ASSOCIATION, INTERNATIONAL                        DEADLINE TO FILE MOTION FOR
                                                 ALLIANCE OF THEATRICAL STAGE                      ATTORNEY’S FEES AND COSTS
                                            19   EMPLOYEES (I.A.T.S.E.) LOCAL 720                  PURSUANT TO FEDERAL RULE OF
                                                 PENSION TRUST,                                    CIVIL PROCEDURE 54.
                                            20
                                                                                 Defendants.
                                            21                                                     [FIRST REQUEST]
                                                 And all related claims.
                                            22

                                            23              Defendants, the Trustees of the Nevada Resort Association - IATSE Retirement Local 720
                                            24   Pension Plan (the “Plan”) and Plaintiffs Westgate LVH, LLC’s (“Westgate”) and NAV-LVH,
                                            25   LLC’s (“NAV-LVH”) (collectively “Plaintiffs”) (collectively “the Parties”) hereby stipulate and
                                            26   request an order extending the deadline from October 14, 2019, to October 28, 2019, to file a
                                            27
                                            28
                                                 19825131                                         1
                                                                                  1   post-judgment motion for attorney’s fees and costs as provided for under Federal Rule of Civil

                                                                                  2   Procedure 54 (“Rule 54”).

                                                                                  3              On September 30, 2019, this Court entered judgment granting the Plan’s Motion for

                                                                                  4   Summary Judgment and denying the Plaintiffs’ Motion for Summary Judgment. (ECF No. 82).

                                                                                  5              Shortly thereafter, the Parties began discussion in an effort to resolve this dispute. The

                                                                                  6   Parties now ask that this Court extend the deadline to file a motion for additional attorney’s fees

                                                                                  7   pursuant to Rule 54 so that the Parties may continue their discussions, and to avoid further

                                                                                  8   expenditure of the Parties’ and this Court’s time and resources.

                                                                                  9              Rule 54 provides that a motion for attorney’s fees “must be filed no later than 14 days
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   after the entry of judgment.” Fed. R. Civ. P. 54(d)(2)(B)(1). Under this deadline, the Parties

                                                                                 11   would have until October 14, 2019, to file a motion for attorney’s fees. The Parties therefore
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   jointly and respectfully request that the Court extend the deadline to submit a motion for post-
                                                      702.382.2101




                                                                                 13   judgment attorney’s fees until October 28, 2019, so that the Parties may have the requisite time to

                                                                                 14   resolve this matter and avoid potential further litigation.

                                                                                 15   ///

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21   ///

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28   ///
                                                                                      19825131                                           2
                                                                                  1              This request is not being brought for the purpose of delay, but to enable the Parties to

                                                                                  2   pursue resolution of this matter.

                                                                                  3
                                                                                      BROWNSTEIN HYATT FARBER                            GREENSPOON MARDER, P.A.
                                                                                  4   SCHRECK, LLP
                                                                                  5

                                                                                  6   /s/ Christopher M. Humes                           /s/ Richard W. Epstein
                                                                                      Adam P. Segal, Esq.                                Richard W. Epstein, Esq. (Pro Hac Vice)
                                                                                  7   Bryce C. Loveland, Esq.                            Florida Bar No. 0229091
                                                                                      Christopher M. Humes, Esq.                         200 East Broward Blvd., Ste. 400
                                                                                  8   100 North City Parkway, Suite 1600                 Fort Lauderdale, FL 33301
                                                                                  9   Las Vegas, Nevada 89106-4614                       Email: richard.epstein@gmlaw.com
                                                                                      Telephone: (702) 382-2101
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Facsimile: (702) 382-8135                          Russell S. Buhite, Esq. (Pro Hac Vice)
                                                                                      Email: asegal@bhfs.com                             Washington Bar No. 41257
                                                                                 11   Email: bcloveland@bhfs.com                         OGLETREE, DEAKINS, NASH, SMOAK &
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                      Email: chumes@bhfs.com                             STEWART, P.C.
                                                                                 12
                                                                                                                                         1201 Third Avenue, Ste. 5150
                                                      702.382.2101




                                                                                 13                                                      Seattle Washington 98101
                                                                                                                                         Email: Russell.buhite@ogletree.com
                                                                                 14
                                                                                      Attorneys for Defendants                           Attorneys for Plaintiffs
                                                                                 15

                                                                                 16
                                                                                      Dated: October 8, 2019.                            Dated: October 8, 2019.
                                                                                 17

                                                                                 18                                                ORDER

                                                                                 19              IT IS SO ORDERED that the deadline to file a motion pursuant to Federal Rule of

                                                                                 20   Civil Procedure 54 is extended from October 14, 2019, to October 28, 2019.
                                                                                 21

                                                                                 22                                                   ________________________________
                                                                                                                              ________________________________________________
                                                                                                                                     RICHARD F. BOULWARE, II
                                                                                                                              UNITEDUNITED
                                                                                                                                      STATES  DISTRICT/MAGISTRATE JUDGE
                                                                                                                                            STATES DISTRICT JUDGE
                                                                                 23
                                                                                                                              DATED:DATED this 9th day of October, 2019.
                                                                                                                                     ________________________________________
                                                                                 24
                                                                                                                              CASE NO. 2:17-cv-01731-RFB-NJK
                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      19825131                                          3
